Citation Nr: 1735376	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  10-43 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected right eye corneal scar and left eye vitreous detachment.

2.  Entitlement to a disability rating in excess of 40 percent for service-connected lumbosacral degenerative joint disease and degenerative disc disease, status post left lumbar laminectomy, to include a disability rating for left lower extremity radiculopathy in excess of 10 percent as of April 9, 2012. 

3.  Entitlement to a disability rating in excess of 30 percent for service-connected cervical degenerative joint disease and degenerative disc disease, status post cervical fusion at C5-C6.

4.  Entitlement to a disability rating in excess of 30 percent for service-connected gastroesophageal reflux disease (GERD) with stomach ulcers.  

5.  Entitlement to a disability rating in excess of 10 percent for service-connected sinusitis.

6.  Entitlement to a compensable disability rating for service-connected neuroma of the tip of the left thumb, post partial evulsion with repair.  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service from December 1992 to April 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran appeared and testified at a Board video-conference hearing held before the undersigned Veterans Law Judge in December 2016.  A transcript of this hearing is associated with the claims file.  At the time of the Veteran's hearing, he appeared unrepresented as his attorney who was representing him before VA had retired.  Shortly after the Veteran's hearing, he submitted a new VA 21-22 in favor of the Veterans of Foreign Wars of the United States (VFW). Given this new representation, the Board afforded the VFW the opportunity to submit written argument on behalf of the Veteran, which it did so in June 2017.  

Issues 2 through 7 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the hearing held on December 9, 2016, the Veteran testified that he desired to withdraw his appeal as to the issue of entitlement to a compensable disability rating for service-connected right eye corneal scar and left eye vitreous detachment.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the issue of entitlement to a compensable disability rating for service-connected right eye corneal scar and left eye vitreous detachment, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In the present case, at the December 9, 2016 Board hearing on the record, the Veteran expressed his desire to withdraw his appeal as to the issue of entitlement to a compensable disability rating for service-connected right eye corneal scar and left eye vitreous detachment.  He testified that while he thought he was losing vision due to age, he though his right eye corneal scar and left eye vitreous detachment was "fine" and that he was "not having any more problems I believe with that.  When asked whether he wanted to continue his appeal as to those issues, in light of his statements and the fact that the 2013 examiner found that he had normal vision, he stated "No."  When asked again if he wanted to continue to seek a higher rating, he said "No I don't feel like there is anything wrong with it right now.  Maybe later in life but right now I feel like it is okay.  He was asked whether he thought there was any point during the appeal (since 2008) where he thought his eyes had worsened, and he said "No."  When asked a third time if he would like to dismiss the issue, he said "Yes."  His withdrawal was knowing as he was advised that if his eye disabilities worsened in the future he could file another claim and seek higher ratings.  Hence, the Board finds that criteria for a withdrawal of an appeal have been met and there remain no allegations of errors of fact or law for appellate consideration with regards to this claim.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to a compensable disability rating for a compensable disability rating for service-connected right eye corneal scar and left eye vitreous detachment, and the Veteran's appeal is dismissed to that extent only.


ORDER

The appeal as to the issue of entitlement to a compensable disability rating for service-connected right eye corneal scar and left eye vitreous detachment is dismissed.


REMAND

In the VFW's June 2017 written brief submitted on behalf of the Veteran, the representative noted that, at the December 2016 Board hearing, the Veteran reported that he had not had any examinations since 2013.  It was further noted that the Veteran stated he was having urinary and bladder issues, which may be related to his spine disabilities.  Thus, the Veteran's representative requested that the Veteran's claims be remanded for new VA examinations.  

In addition, at the December 2016 Board hearing, the Veteran testified that the nurse practitioner he currently is seeing at VA felt that his urinary issues may be related to his lumbar spine disability and was planning to get a magnetic resonance imaging (MRI) study.  He also stated he feels he has more nerve damage related to his lower back.  As for his cervical spine disabilities, in addition to limited motion, the Veteran reported what appear to be new neurological issues with tingling across the back of his shoulders and down his right arm into his fingers.  As for his GERD, the Veteran reported having a sick stomach that causes him to vomit at times and taking a lot of medication.  He also reported having undergone an upper GI series a few months before at an outside provider to which he was sent by VA. With regard to his sinusitis, he reported taking medication every day, having a lot of headaches around his eyes and having daily discharge, but he denied taking antibiotics for it.  As for his thumb disability, the Veteran stated that all the scar tissue is very sensitive, hurts to touch it, and throbs horribly when it is cold.  

Based upon the Veteran's testimony at the hearing and his representative's arguments, the Board agrees that remand for new VA examinations is appropriate in this case.  The Board notes that the Veteran's disabilities include lumbar spine and cervical spine disabilities and that, since the onset of the Veteran's appeal, the Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016), in which it held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence of § 4.59 provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  

Since the spine is questionably a weightbearing joint, the Board has been applying Correia to VA examinations for disabilities relating thereto.  However, in the present case, the Board notes that the Veteran's lumbar spine and cervical spine disabilities are evaluated as 40 percent and 30 percent, respectively, which are the maximum ratings allowable under the rating schedule based upon limitation of motion.  In order to receive a higher rating for either the lumbar spine or cervical spine disabilities under the rating schedule, the evidence would have to show ankylosis of either part of or the entire spine.  See 38 C.F.R. § 3.71a, General Rating Formula for Diseases and Injuries of the Spine.  Consequently, the Board finds that it need not request the specific testing required by Correia because the rating schedule would not provide a higher disability rating based upon limitation of motion for either of these disabilities.  

At the hearing, it was also noted that updated records from the identified VA facility were not in the claims file with the last records associated with the file being from September 2013.  The Veteran also identified treatment at private medical facilities for his low back and stomach disabilities.  In March 2017, the Veteran submitted VA treatment records from the Cincinnati VA Medical Center for the period of January 2007 to July 2010 and from the Dayton VA Medical Center from August 2015 to December 2016.  Given the VA records already of record, except for a single treatment note from July 2014, there remains a gap in the treatment records from September 2013 to August 2015.  Since it appears from the Veteran's testimony that all his treatment is through VA, it is unclear why such records were not provided.  Consequently, on remand, those records should be obtained if they exist.  As to the private treatment records the Veteran identified at the hearing, it appears that he submitted those with the VA treatment records in March 2017. 

Finally, although the Veteran reported he underwent vocational rehabilitation training at the hearing and the undersigned mentioned getting the file in relation to the TDIU claim, the vocational rehabilitation file was just associated with the Veteran's virtual claims file.  Consequently, no efforts to obtain those records are necessary on remand.  

However, the Veteran testified that he was currently employed and had been working full-time since March or April of 2016.  He further testified that, prior to this, he was employed in 2013 or 2014 as a supervisor for a restoration company and working part-time for the YMCA as a security officer for 10 years.  The Board notes that the last VA Form 21-8940 was received in April 2009.  Thus, the last employment reported was from 2008.  Although this was with the YMCA, it was a full-time position.  He did not report any part-time work with the YMCA.  Consequently, the Veteran should be asked to complete a new VA Form 21-8940 to update his work history over the past eight years and the other information such as education as well that has changed in that time period.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA and non-VA treatment records, including records of VA treatment for the period of September 2013 to August 2015 from the VA Medical Centers in either Cincinnati, Ohio, or Dayton, Ohio.  If no records are available, such should be documented in the claims file.

2.  Request the Veteran complete a new VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to provide updated information since submission of the last 21-8940 in April 2009 given his testimony at the December 2016 Board hearing of changes in his employment and education histories.  In particular, he is requested to clearly identify all his employers, full and part-time during the appeal, the average number of hours worked per week, and his job duties.

3.  After all additional development has been completed, schedule the Veteran for appropriate VA examinations to determine the current severity of his service-connected disabilities of the lumbar spine, cervical spine, GERD, sinusitis and left thumb.  The claims file should be made available to and reviewed by each examiner in conjunction with the examination.  

All necessary tests and studies should be conducted in order to ascertain the severity of the Veteran's service-connected disabilities.  Appropriate physical examinations should be conducted.  The examiner(s) should complete the appropriate examination worksheet(s) and respond to all questions asked as necessary.  Any additional information not specifically requested should be provided in the Remarks section.  The examiner(s) should elicit information as to the frequency, duration, and severity of any associated symptomatology, and loss of function in daily activities, including work and physical activity.  The examiner should indicate the functional impairment caused by each disability in the Veteran's ability to perform normal work functions.

4.  Thereafter, readjudicate the Veteran's claims.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


